 

EXHIBIT 10.1

 

EXECUTION VERSION

 



 

 



SHAREHOLDER AGREEMENT

 



 

 

by and between

 

QUAKER CHEMICAL CORPORATION

 

and

 

THE SHAREHOLDERS PARTY HERETO

 

August 1, 2019

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1. DEFINITIONS 1       1.1. Act 1 1.2. Affiliate 2 1.3.
Beneficial Owner 2 1.4. Board 2 1.5. Business Day 2 1.6. Change in Control 2
1.7. Change in Control Proposal 2 1.8. Closing Date 2 1.9. Commission 3 1.10.
Common Stock Equivalents 3 1.11. Equity Securities 3 1.12. Exchange Act 3 1.13.
Governance Restricted Period 3 1.14. Group 3 1.16. Independent Director 3 1.17.
Investment Banking Firm 3 1.18. New Securities 3 1.19. Percentage Ownership 4
1.20. Person 4 1.21. Principal Trading Market 4 1.22. Registrable Securities 4
1.23. Shareholder Designee 5 1.24. Shareholders 5       Article 2. RESTRICTIONS
ON Purchases and Sales 5       2.1. No Purchases. 5 2.2. Six-Month Lockup 5 2.3.
Two-Year Limitation on Private Block Trades 5       Article 3. Participation
rightS 6       3.1. General 6 3.2. Notice of Offering 6 3.3. Notification of
Exercise 6 3.4. Unsubscribed Securities 7 3.5. Requirements of Principal Trading
Market 7       Article 4. REGISTRATION RIGHTS 7       4.1. Duration of
Registration Rights 7 4.2. Demand Registration Covenant 7 4.3. Piggyback
Registration Covenant 9 4.4. Company’s Obligations in Connection with
Registrations 9 4.5. Conditions to Obligations of Company Under Registration
Covenants 10 4.6. Suspension of Registration 12 4.7. Expenses. 12

 

i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       4.8. Indemnification 13 4.9. Delay of Registration 15 4.10.
Preservation of Rights 15       Article 5. CERTAIN AGREEMENTS OF SHAREHOLDERS
AND COMPANY 15       5.1. Negative Covenant regarding Hostile Activity 15 5.2.
Voting Agreement 16 5.3. Independent Director Approval 16 5.4. Acquisitions,
Transfers and Votes in Contravention of Agreement 16 5.5. Placement of Legends
and Entry of Stop Transfer Orders 16 5.6. Rule 144 Compliance 17 5.7.
Transactions Approved by Independent Directors 17       Article 6. BOARD OF
DIRECTORS 17       6.1. Appointment of Directors 17 6.2. Vacancies 18 6.3. Board
and Committee Representation 18 6.4. Removal for Cause 19       Article 7. No
prior ownership 19       7.1. No Prior Ownership 19       Article 8. TERMINATION
19       8.1. Termination 19       Article 9. MISCELLANEOUS 19       9.1.
Specific Enforcement 19 9.2. Severability 20 9.3. Assignment; Successors 20 9.4.
Amendments 20 9.5. Notices 20 9.6. Attorneys’ Fees 21 9.7. Integration 21 9.8.
Waivers 21 9.9. Governing Law 22 9.10. Counterparts 22 9.11. Cooperation 23
9.12. Headings 23

 

ii

 

 

SHAREHOLDER AGREEMENT

 

This Shareholder Agreement (this “Agreement”) is made this 1st day of August,
2019, by and between Quaker Chemical Corporation, a Pennsylvania corporation
(the “Company”), Gulf Hungary Holding Korlátolt Felelősségű Társaság, a
Hungarian company (the “Direct Shareholder”), Gulf Oil International, Ltd., an
exempted company incorporated under the laws of the Cayman Islands, and GOCL
Corporation Limited, a public limited company incorporated in India (together
with Gulf Oil International, Ltd., the “Beneficial Shareholders”).

 

RECITALS

 

WHEREAS, the Company, the Direct Shareholder and certain other Persons have
entered into that certain Share Purchase Agreement, dated as of April 4, 2017
(the “Purchase Agreement”), which provides, upon the terms and subject to the
conditions set forth therein, for the acquisition by the Company of all of the
issued and outstanding equity interests of Global Houghton Ltd. (the
“Transaction”), including all such equity interests of Global Houghton Ltd. held
by the Direct Shareholder;

 

WHEREAS, in connection with the Transaction, the Direct Shareholder is receiving
cash consideration and 4,273,951 shares (of which 369,498 shares comprise the
stock portion of the Indemnification Escrow Amount attributable to the Direct
Shareholder) of common stock, par value $1.00 per share (“Common Stock”) of the
Company (such shares of Common Stock received by the Direct Shareholder, the
“Shareholder Common Stock”);

 

WHEREAS, the Beneficial Shareholders, together, own, directly or indirectly, all
of the issued and outstanding capital stock of the Direct Shareholder and shall
benefit from the Direct Shareholder’s participation in the Transaction;

 

WHEREAS, the Board has increased the size of the Board to 11, resulting in three
vacancies in the Board (the “Board Vacancies”);

 

WHEREAS, as a condition to the closing of the Transaction, the Company and the
Shareholders have agreed to enter into this Agreement; and

 

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meanings given to those terms in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of representations, warranties, covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
bound hereby, the parties hereto agree as follows:

 

ARTICLE 1.          DEFINITIONS

 

As used in this Agreement, in addition to other terms defined elsewhere herein,
the following terms have the respective meanings set forth below:

 

1.1.          Act. “Act” means the Securities Act of 1933, as amended.

 

 

 

 

1.2.         Affiliate. “Affiliate” has the meaning set forth under the Exchange
Act and the rules thereunder.

 

1.3.         Beneficial Owner. “Beneficial Owner” with respect to a security
means any Person who directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares (i) voting power, which
includes the power to vote, or to direct the voting of, such security and/or
(ii) investment power, which includes the power to dispose, or to direct the
disposition of, such security. A Person shall be deemed to be the Beneficial
Owner of a security if that Person has the right to acquire Beneficial Ownership
of such security (including by conversion or exchange). “Beneficially Own,”
“Beneficial Ownership” and other related phrases shall have correlative
meanings.

 

1.4.         Board. “Board” means the Board of Directors of Company as
constituted from time to time.

 

1.5.         Business Day. “Business Day” means any day except Saturday, Sunday
or any other day on which commercial banks located in the City of New York are
authorized or required by Law to be closed for business.

 

1.6.         Change in Control. “Change in Control” means the occurrence of any
of the following:

 

(a)          the closing of any merger, combination, consolidation or similar
business transaction involving the Company in which the holders of the Company’s
Common Stock immediately prior to the transaction cease to hold more than 50% of
the total voting power of the surviving company in such transaction immediately
after such closing, including by way of acquisition, merger, recapitalization,
reorganization, redemption, issuance of capital stock, consolidation, tender or
exchange offer or otherwise;

 

(b)          the closing of any sale transaction or series of related sale
transactions, including by way of a tender or exchange offer, in which a Person
or Group would become the holder of more than 50% of the total voting power of
the Company; or

 

(c)          any transaction or series of related transactions pursuant to which
a Person or Group acquires all or substantially all of the assets of the Company
and its subsidiaries, on a consolidated basis.

 

(d)          any actual election contest with respect to the election or removal
of members of the Board or other actual solicitation of proxies or consents by
or on behalf of a Person other than the Board pursuant to which the individuals
who, immediately prior to such contest, constitute the Board (collectively, the
“Incumbent Directors”) cease to constitute at least a majority of the members of
the Board.

 

1.7.         Change in Control Proposal. “Change in Control Proposal” means a
Person’s or Group’s proposal or offer to the Company or its shareholders
regarding a Change in Control.

 

1.8.         Closing Date. “Closing Date” means the date of this Agreement.

 

2

 

 

1.9.         Commission. “Commission” means the Securities and Exchange
Commission of the United States.

 

1.10.        Common Stock Equivalents. “Common Stock Equivalents” means,
collectively, Common Stock, options and warrants to subscribe for, purchase or
otherwise acquire Common Stock and other securities directly or indirectly
convertible into or exchangeable for Common Stock; provided, that, “Common Stock
Equivalents” shall not include preferred stock or securities convertible into or
exchangeable for preferred stock.

 

1.11.        Equity Securities. “Equity Securities” means, collectively, Common
Stock, other capital stock of the Company and other securities directly or
indirectly convertible into or exchangeable for capital stock of the Company or
rights, options or warrants to subscribe for, purchase or otherwise acquire
capital stock of the Company.

 

1.12.        Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

1.13.        Governance Restricted Period. “Governance Restricted Period” means
the period of time beginning on the Closing Date and ending on the date that is
six months after the first day on which no individuals nominated or designated
by the Direct Shareholder to serve as members of the Board pursuant to ARTICLE 6
are serving as members of the Board.

 

1.14.        Group. “Group” has the meaning ascribed to such term under the
Exchange Act.

 

1.14        “Holder” means any Shareholder that holds any Registrable Securities
and any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been transferred in compliance with Section 9.3
hereof.

 

1.16.        Independent Director. “Independent Director” means a member of the
Board who qualifies, as of the date of such member’s appointment and as of any
other date on which the determination is being made, as an “Independent
Director” under the listing requirements of the New York Stock Exchange, as
amended from time to time.

 

1.17.        Investment Banking Firm. “Investment Banking Firm” means an
internationally recognized investment banking firm.

 

1.18.        New Securities. “New Securities” means any Equity Securities other
than:

 

(a)          Common Stock Equivalents issued to employees or directors of, or
consultants to, the Company or its subsidiaries pursuant to a plan approved by
the Board or the Compensation Committee thereof;

 

(b)          Equity Securities issued to any Shareholder or its assigns;

 

(c)          Common Stock issued pursuant to the conversion, exercise or
exchange of convertible, exercisable or exchangeable securities (i) outstanding
on the date hereof or (ii) which have been issued after the date hereof pursuant
to an offering for which notice was

 

3

 

 

provided to the Shareholders in accordance with Section 3.2 and the Company
otherwise complied with Article 3;

 

(d)          Equity Securities issued by reason of a dividend, stock split,
stock combination, recapitalization, split-up or other distribution with respect
to shares of the capital stock of the Company;

 

(e)          a private placement of Common Stock Equivalents to bank lenders or
other financial institution lenders pursuant to a bona fide, arm’s length
transaction approved by the Board in which such lenders provide debt financing
to the Company or any Company Subsidiary;

 

(f)          Common Stock Equivalents issued pursuant to the acquisition by the
Company or any of its subsidiaries of another entity that is not an Affiliate of
the Company, by merger or purchase of all or substantially all of the assets or
equity interests , in each case, approved by the Board;

 

(g)          Common Stock Equivalents issued in connection with a strategic
investment, including a joint venture, in or with an entity that prior thereto
is not an Affiliate of the Company relating to the operation of the Company’s or
any Company Subsidiary’s business and not for the primary purpose of raising
equity capital, to the extent such strategic investment and the Common Stock
issuance is approved by the Board;

 

(h)          Common Stock issued pursuant to the conversion, exercise or
exchange of any of the Equity Securities described in the foregoing clauses
(a)-(f).

 

1.19.       Percentage Ownership. “Percentage Ownership” of a Person as of any
time means the Common Stock held by such Person divided by the total number of
shares of Common Stock then issued and outstanding.

 

1.20.       Person. “Person” means any individual, partnership, association,
corporation, trust, limited liability company, formal or informal business
association or other entity.

 

1.21.       Principal Trading Market. “Principal Trading Market” means the
principal trading exchange or national automated stock quotation system on which
the Common Stock is traded or quoted, which, as of the date hereof, is the New
York Stock Exchange.

 

1.22.       Registrable Securities. “Registrable Securities” means (a) any
shares of Shareholder Common Stock issued to the Direct Shareholder pursuant to
the Purchase Agreement and held by a Shareholder or any of their respective
Affiliates or any Holder and (b) any shares of Common Stock issued or issuable
with respect to any shares described in clause (a) above by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other reorganization or other similar
event with respect to the Common Stock (it being understood that, for purposes
of this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever such Person has the right to then acquire or obtain

 

4

 

 

from the Company any Registrable Securities, whether or not such acquisition has
actually been effected).

 

1.23.       Shareholder Designee. “Shareholder Designee” means any member of the
Board who has been designated by the Direct Shareholder pursuant to this
Agreement.

 

1.24.       Shareholders. “Shareholders” means, collectively, the Direct
Shareholder and the Beneficial Shareholders.

 

ARTICLE 2.         RESTRICTIONS ON Purchases and Sales

 

2.1.         No Purchases.

 

(a)          From the Closing Date until the date that is two years after the
Closing Date, except as otherwise permitted in ARTICLE 3, no Shareholder shall
acquire, directly or indirectly (including by acquiring Beneficial Ownership
thereof), any Equity Securities; provided that this provision shall not restrict
a Shareholder from acquiring Equity Securities from another Shareholder or from
any Affiliate of a Shareholder, in each case, pursuant to Section 2.2(c) or
Section 2.3(a).

 

(b)           If, in violation of Section 2.1(a), a Shareholder acquires any
Equity Securities, then such Shareholder shall be required to dispose of such
Equity Securities (or an equivalent number of other Equity Securities) by
promptly selling such Equity Securities into the public market; provided,
however, that such Shareholder shall not be obligated to sell any such Equity
Securities pursuant to this Section 2.1(b) until such time as such sale would
not subject such Shareholder to liability under Section 16(b) of the Exchange
Act or any other applicable provision of federal or state law; and, provided
further, that such Shareholder shall not be entitled to the economic benefit of
or to vote such Equity Securities between the time such Equity Securities were
acquired by such Shareholder and such Shareholder’s disposal of such Equity
Securities. This Section 2.1(b) shall not limit any remedies that the Company
may be entitled to with respect to a breach of Section 2.1(a).

 

2.2.         Six-Month Lockup. From the Closing Date until the date that is six
months after the Closing Date, no Shareholder shall offer, sell, contract to
sell, pledge or otherwise dispose of, directly or indirectly, any Shareholder
Common Stock; provided, however, that any Shareholder may offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, any such
Shareholder Common Stock (a) in a transaction approved by a majority of the
Independent Directors (such approval, “Independent Director Approval”), (b) in
connection with a transaction, including a Change in Control, approved by a
majority of the Board and/or (c) to an Affiliate of a Shareholder, provided that
such Affiliate agrees in writing to be bound by all of the obligations of such
Shareholder hereunder and such Shareholder shall continue to be bound by its
obligations hereunder.

 

2.3.         Two-Year Limitation on Private Block Trades. From the Closing Date
until the date that is two years after the Closing Date, the Shareholders shall
not directly or indirectly sell or transfer any Shareholder Common Stock
representing more than 7% of the then outstanding Common Shares in a private
transaction or series of related transactions to the same Person or Group;
provided, however, that, subject to Section 2.2:

 

5

 

 

(a)          any Shareholder may directly or indirectly sell or transfer any
Shareholder Common Stock (i) in a transaction that has received Independent
Director Approval; (ii) if the Shareholders collectively own less than 10% of
the outstanding Common Shares and do not have the right to appoint directors to
the Board immediately prior to such Sale, (iii) in a transaction, including a
Change in Control, that is approved by a majority of the Board, (iv) that is
registered for sale in an offering pursuant to ARTICLE 4 and/or (v) to an
Affiliate of a Shareholder, provided that such Affiliates agrees in writing to
be bound by all of the obligations of such Shareholder hereunder and such
Shareholder shall continue to be bound by its obligations hereunder; and

 

(b)          a Shareholder may pledge its Shareholder Common Stock to a bank or
other financial institution as collateral in connection with a bona fide debt
financing transaction; provided that such pledgee has agreed that such
Shareholder Common Stock remains subject to the transfer and other restrictions
provided herein (with such provisions applying to such pledgee as they apply to
such Shareholder).

 

ARTICLE 3.         Participation rightS

 

3.1.          General. During the Governance Restricted Period, on the terms and
subject to the conditions specified in this ARTICLE 3, in the event the Company
proposes to offer or sell any New Securities, the Company shall first make an
offering of such New Securities to the Direct Shareholder in accordance with the
following provisions of this ARTICLE 3; provided however that the filing of a
Form S-3 registration statement pursuant to the Act shall not in and of itself
constitute a proposal by the Company to offer or sell any New Securities for the
purposes of this ARTICLE 3 unless and until such time as the Company
specifically proposes to offer and sell any New Securities pursuant to such
registration statement. The Company shall have the right to terminate or
withdraw any offering or sale of New Securities by the Company prior to the
closing of such offering or sale, whether or not the Direct Shareholder has
elected to exercise its right pursuant to this ARTICLE 3 to purchase any New
Securities in such offering or sale.

 

3.2.          Notice of Offering. In the event the Company proposes to offer or
sell any New Securities, the Company shall deliver a written notice (the “Offer
Notice”) to the Direct Shareholder stating (a) its bona fide intention to offer
such New Securities, (b) the number of such New Securities to be offered, (c)
the price and terms upon which it proposes to offer such New Securities and (d)
the date on which the offering is scheduled to close.

 

3.3.          Notification of Exercise. By written notification received by the
Company within 30 days after delivery of the Offer Notice, the Direct
Shareholder may elect to purchase, at the price and on the terms specified in
the Offer Notice, up to that portion of such New Securities which equals the
Percentage Ownership of the Direct Shareholder on the date of the Offer Notice
(assuming the conversion and exercise of all rights, options, warrants and
similar securities to subscribe for, purchase or otherwise acquire Common
Stock). In the event that New Securities are sold at different prices in the
offering, the Direct Shareholder shall pay, per share, the weighted average of
the prices in the offering.

 

6

 

 

3.4.          Unsubscribed Securities. The Company may sell any New Securities
not subscribed for by the Direct Shareholder in accordance with Sections 3.2 and
3.3 to any Person or Persons at a price not less, and upon other terms not more
favorable to the offeree, than those specified in the Offer Notice. To the
extent such New Securities are not sold within 90 days of the delivery of the
Offer Notice, such New Securities shall not be offered to any Person or Persons
unless first reoffered to the Direct Shareholder in accordance with this ARTICLE
3.

 

3.5.          Requirements of Principal Trading Market. Notwithstanding any
other provision of this Agreement to the contrary, if, by reason of the listing
or other requirements of the Principal Trading Market, the issuance by the
Company of any New Securities pursuant to this ARTICLE 3 requires approval of
the Company’s shareholders, then the Company’s obligation to issue and sell such
New Securities to the Direct Shareholder shall be subject to receipt of such
shareholder approval, which the Company shall use commercially reasonable
efforts to obtain as soon as possible after the date on which the Direct
Shareholder shall otherwise become entitled to purchase such additional New
Securities from the Company pursuant to this ARTICLE 3, provided that this
approval and issuance of New Securities to the Direct Shareholder may occur
subsequent to the issuance of New Securities to other purchasers.

 

ARTICLE 4.          REGISTRATION RIGHTS

 

4.1.          Duration of Registration Rights. As to any particular Registrable
Securities, a Holder’s rights to have the Company register such Registrable
Securities provided in this ARTICLE 4 shall terminate (i) when such securities
have been registered under the Act and sold or otherwise disposed of in
accordance with the intended method of distribution by the seller or sellers
thereof set forth in the Registration Statement covering such Registrable
Securities, (ii) when such securities have been transferred in compliance with
Rule 144 under the Act or (iii) on the date as of which such securities have
become eligible for sale pursuant to Rule 144 without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144(c)(1), as set
forth in a written opinion of counsel to such effect, addressed, delivered and
reasonably acceptable to the applicable transfer agent and the Holder(s) of such
Registrable Securities, and, based upon such opinion, the legend referred to in
Section 5.5(a) hereof, to the extent that such legend refers to registration
under the Act, shall have been removed.

 

4.2.          Demand Registration Covenant.

 

 (a)          If the Holders of at least a majority of the Registrable
Securities then outstanding request in writing (a “Demand Registration Request”)
that the Company register under the Act at least 8% of the Registrable
Securities then held by all Holders (or a lesser percent if the anticipated
aggregate offering price, net of any underwriting discounts and selling
commissions, would exceed $50 million), the Company shall use reasonable efforts
to cause the offering and sale to be registered pursuant to the Act and as
provided in this ARTICLE 4 (a “Demand Registration”). In connection therewith
the Company shall prepare and as soon as practicable after receipt of such
request file with the Commission a registration statement under the Act covering
all Registrable Securities which the Holders request to be registered (any such
form, a “Registration Statement”), which shall, if the Company is then qualified
to do so, be on Form S-3. Each Demand Registration Request shall specify the
amount of Registrable Securities

 

7

 

 

intended to be offered and sold, shall express such Holder’s present intent to
offer such Registrable Securities for distribution, shall describe the nature or
method of the proposed offer and sale, and shall contain the undertaking of the
Holders to comply with all applicable requirements of this ARTICLE 4.

 

(b)          The Company shall use its reasonable efforts to qualify and remain
qualified to register the offer and sale of securities under the Act pursuant to
a Registration Statement on Form S-3 (or any successor form). The Company shall
use its reasonable efforts to cause any Registration Statement related to a
Demand Registration to be declared effective by the Commission as soon as
practicable after receipt of the corresponding Demand Registration Request. If
so requested by any such Holder or Holders of Registrable Securities, the
Company shall take such steps as are required to register such Registrable
Securities for sale on a delayed or continuous basis under Rule 415 under the
Securities Act or any successor rule thereto (a “Shelf Registration”) pursuant
to a Registration Statement on Form S-3 or the then appropriate form for such an
offering (a “Shelf Registration Statement”).

 

(c)          The Company shall not include in any Demand Registration or any
shelf takedown from a Shelf Registration Statement any securities which are not
Registrable Securities without the prior written consent of the Holders of a
majority of the Registrable Securities initially requesting such Demand
Registration or shelf takedown, which consent shall not be unreasonably withheld
or delayed. If the Holders initiating the Demand Registration Request intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as part of their Demand
Registration Request and the Company shall include such information in the
Registration Statement (an “Underwritten Offering”). The underwriters shall be
one or more Investment Banking Firms selected by the Holders proposing to
distribute their securities in such Demand Registration, provided that such
Investment Banking Firms are reasonably satisfactory to the Company. The Holders
proposing to distribute their securities through such underwriting shall,
together with the Company, enter into an underwriting agreement in customary
form with the Investment Banking Firm or Investment Banking Firms selected for
such underwriting. If, in the written opinion of the Investment Banking Firms,
marketing factors require a limitation of the number of shares to be
underwritten, and if the total amount of securities that the Holders request
pursuant to Section 4.2 to be included in such offering exceeds the amount of
securities that the Investment Banking Firms reasonably believe compatible with
the success of the offering, the Company shall only be required to include in
the offering the amount of Registrable Securities that the Investment Banking
Firms believe will not jeopardize the success of the offering, and the
Registrable Securities that are included in such offering shall be allocated pro
rata among the respective Holders on the basis of the number of Registrable
Securities owned by each such Holder; provided, however that the Company shall
include in such Demand Registration, in order of priority: (i) first, the
Registrable Securities that the Holders propose to sell, and (ii) second, the
shares of Common Stock proposed to be included therein by any other Persons
(including shares of Common Stock to be sold for the account of the Company or
other holders of Common Stock) allocated among such Persons in such manner as
they may agree.

 

(d)          The Company shall not be obligated to effect, or to take any action
to effect, during any six (6) month period more than one Demand Registration
that has become effective pursuant to this Section 4.2; provided that the
Company shall not be obligated to effect,

 

8

 

 

or to take any action to effect, any Underwritten Offering pursuant to this
Section 4.2 (i) after the Company has effected two Underwritten Offerings
pursuant to Section 4.2(c) or (ii) more than once during any twelve (12) month
period (provided that the Registration Statement applicable to such Underwritten
Offering became effective). In addition, the Company shall not be obligated to
effect, or take any action to effect, any Demand Registration from the Closing
Date until the date that is six months after the Closing Date.

 

4.3.         Piggyback Registration Covenant. If the Company shall propose
registration under the Act of a public offering of Common Stock (other than
pursuant to a registration statement contemplated by section 6.23 of the
Purchase Agreement), the Company shall give prompt written notice of such fact
or proposed registration to the Holders and shall use commercially reasonable
efforts to cause the registration of such number of shares of Common Stock then
owned by the Holders as the Holders request, within 20 days after receipt by the
Holders of such notice from the Company, to be included, upon the same terms
(including the method of distribution) of any such offering; provided, however,
that: (a) the Company shall not be required to give notice or include such
Common Stock in any such registration if the proposed registration is primarily
(i) a registration of a stock option or compensation plan or of securities
issued or issuable pursuant to any such plan, or (ii) a registration of
securities proposed to be issued by the Company in exchange for securities or
assets of, or in connection with the Company’s merger, acquisition or
consolidation with, another entity; and (b) the Company may, in its sole
discretion and without the consent of the Holders, withdraw such Registration
Statement and abandon the proposed offering, provided, however, that the Company
promptly gives the Shareholders written notice of such action.

 

4.4.         Company’s Obligations in Connection with Registrations. In
connection with any registration of Registrable Securities undertaken by the
Company under ARTICLE 4, the Company shall, as expeditiously as reasonable
possible:

 

(a)          in the case of a registration of Registrable Securities effected by
the Company pursuant to Section 4.2, prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and use its
reasonable efforts to cause such Registration Statement to become effective and,
upon the request of the Holders, use reasonable efforts to keep such
Registration Statement effective for a period of up to 120 days or, if earlier,
until the distribution contemplated in the Registration Statement has been
completed; provided, however, that (i) such 120 day period shall be extended for
a period of time equal to the period a Holder refrains, at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any securities included in such registration and (ii) in the case of any Shelf
Registration, such 120 day period shall at the request of the Holders be
extended for up to 365 days (or, if earlier, until the date as of which the
Registrable Securities may be sold pursuant to Rule 144 under the Act without
limitation or restriction under any of the requirements of Rule 144, including
volume or manner-of-sale restrictions and the requirement for the Company to be
in compliance with the current public information requirement under Rule
144(c)(1), as set forth in a written opinion of counsel to such effect,
addressed, delivered and reasonably acceptable to the applicable transfer agent,
the Company and the Holder(s) of such Registrable Securities), if necessary, to
keep the Registration Statement effective until all such Registrable Securities
are sold;

 

9

 

 

(b)          furnish to the Holders or their underwriters such copies of any
prospectus (including any preliminary prospectus) in conformity with the
requirements of the Act and such other documents as the Holders may reasonably
request, in order to facilitate and effect the offering and sale of the
Registrable Securities;

 

(c)          use commercially reasonable efforts to qualify the securities
offered under applicable blue sky or other state securities laws of such
jurisdictions reasonably requested by the Holders to enable the Holders to offer
and sell the Registrable Securities; provided, however, that Company shall not
be obligated to qualify as a foreign corporation to do business under the laws
of any jurisdiction in which it is not then qualified;

 

(d)          in the event of any Underwritten Offering, subject to Section
4.2(d), enter into and perform its obligations under an underwriting agreement,
in usual and customary form, with the underwriter(s) of such offering;

 

(e)          instruct the transfer agent(s) and the registrar(s) of the
Company’s securities to release any stop transfer orders with respect to the
Registrable Securities being sold;

 

(f)          promptly prepare and file with the Commission such amendments and
prospectus supplements, including post-effective amendments, to the applicable
Registration Statement as the Company determines may be necessary or
appropriate, and use commercially reasonable efforts to have such post-effective
amendments declared effective as promptly as practicable; cause the related
prospectus to be supplemented by any prospectus supplement, and as so
supplemented, to be filed with the Commission; and notify the Holders of any
securities included in such registration statement and the underwriters thereof,
if any, promptly when a prospectus, any prospectus supplement or post-effective
amendment must be filed or has been filed and, with respect to any
post-effective amendment, when the same has become effective, and make the same
available to such Holders and their underwriters;

 

(g)          furnish to each Holder and the underwriter thereof, if any, a
signed counterpart, addressed to each Holder and underwriter, of (i) an opinion
or opinions of counsel to the Company and (ii) a comfort letter or comfort
letters from the Company’s independent public accountants, each in customary
form and covering such matters of the type customarily covered by opinions or
comfort letters, as the case may be, as the Holders or such underwriters may
reasonably request; and

 

(h)          use commercially reasonable efforts to cause all such Registrable
Securities to be listed in the Principal Trading Market, and on each securities
exchange on which similar securities issued by the Company are then listed.

 

4.5.         Conditions to Obligations of Company Under Registration Covenants.
The Company’s obligations to register the Registrable Securities owned by the
Holders under ARTICLE 4 are subject to the following conditions:

 

(a)          The Company shall be entitled to postpone for up to 90 days the
filing of any Registration Statement under Section 4.2, if at the time it
receives the request for registration the Board determines, in its sole
discretion, that such registration and offering would (i) require premature
disclosure of material information that the Company has a bona fide

 

10

 

 

business purpose for preserving as confidential, (ii) render the Company unable
to comply with requirements under the Act or the Exchange Act or (iii)
materially interfere with any significant financing, acquisition, corporate
reorganization, Company-initiated registration or other transaction involving
the Company or any of its Affiliates; provided, however, that the Company may
not invoke this right more than once in any twelve (12) month period; and
provided further that the Company shall not register any securities for its own
account or that of any other stockholder during while such postponement is in
effect. The Company shall promptly give the Holders written notice of such
determination.

 

(b)          The Company may require that the number of shares of Registrable
Securities offered for sale by a Holder pursuant to a request for registration
under Section 4.3 be decreased or excluded entirely if, in the opinion of
Company’s Investment Banking Firm, marketing factors require a limitation of the
number of shares to be underwritten and the total amount of securities that the
Holders request pursuant to Section 4.3 to be included in such offering exceeds
the amount of securities that such Investment Banking Firm reasonably believes
compatible with the success of such offering. If the Company shall require such
a reduction, each Holder shall have the right to withdraw from the offering. For
purposes of Section 4.2(d), a registration shall not be counted as “effected”
if, as a result of the foregoing, more than fifty percent (50%) of the total
number of Registrable Securities that Holders have requested to be included in
such Registration Statement are actually excluded.

 

(c)          If a Holder requests registration pursuant to Section 4.2, the
Company will, subject to Section 4.2(d), enter into an underwriting agreement
containing terms customarily included in underwriting agreements with an issuer
for a secondary distribution.

 

(d)          Each Holder that holds Registrable Securities included in the
Registration Statement shall use commercially reasonable efforts to not sell in
excess of 10% of the then outstanding Common Stock to one Person or Group.

 

(e)          Each Holder whose Registrable Securities are being registered, and
each underwriter designated by such Holder, will furnish to the Company such
information and materials as the Company may reasonably request and as shall be
required in connection with the action to be taken by the Company. To the extent
possible the Holders shall provide the Company with any information and
materials required to obtain acceleration of the effective date of the
Registration Statement.

 

(f)          Each Holder that holds Registrable Securities included in the
Registration Statement shall not (until further written notice) effect sales
thereof after receipt of written notice from the Company to suspend sales, to
permit the Company to correct or update a Registration Statement or prospectus;
provided, however, that the obligations of the Company with respect to
maintaining any Registration Statement current and effective shall be extended
by a period of days equal to the period such suspension is in effect.

 

(g)          At the end of the period during which the Company is obligated to
keep any Registration Statement current and effective (and any extensions
thereof required by the preceding paragraph), and upon receipt of notice from
the Company of its intention to remove from registration the securities covered
by such Registration Statement that remain

 

11

 

 

unsold, Holders of Registrable Securities included in the Registration Statement
shall discontinue sales of such Registrable Securities pursuant to such
Registration Statement, and each such Holder shall notify the Company of the
number of shares registered belonging to such Holder that remain unsold promptly
following receipt of such notice from the Company.

 

(h)          In connection with any sale of Registrable Securities registered
pursuant to ARTICLE 4 that is effected by means of an Underwritten Offering, the
Holders shall, if required by the underwriters, enter into customary agreements
with the underwriters in connection with any such offering pursuant to which
each Holder shall agree not to (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant for the sale of, or otherwise dispose of or
transfer any Equity Securities, whether now owned or hereafter acquired by such
Holder or with respect to which such Holder has or hereafter acquires the power
of disposition (collectively, the “Lock-Up Securities”) or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of Equity Securities or other securities, in cash or otherwise (in each
case, other than those Registrable Securities included in such registration
pursuant to this ARTICLE 4 and subject to other customary exceptions) without
the prior written consent of the Company (and any underwriters of such
offering), for a period designated by the Company in writing to the Holder,
which period shall not begin more than 10 days prior to the effectiveness of the
Registration Statement pursuant to which such offering shall be made and shall
not last more than 90 days after the effective date of such registration
statement.

 

4.6.         Suspension of Registration. Notwithstanding anything to the
contrary set forth in this Agreement, each Shareholder that intends to sell or
distribute Registrable Securities registered under a Registration Statement
pursuant to Section 4.2 or 4.3 shall, at least two Business Days prior to such
sale or distribution, provide written notice thereof to the Company (a “Sale
Notice”) and such Holder shall not sell or distribute such Registrable
Securities unless it has timely provided such Sale Notice and until the
expiration of such two-Business Day period. If, in response to a Sale Notice,
the Company provides to such Holder a certificate signed by an executive officer
of the Company stating that, in the good faith judgment of the Company, such
sale or distribution would require disclosure of non-public material information
not otherwise required to be disclosed under Law and the Company has a bona fide
business purpose for preserving the confidentiality of such information (the
“Restriction”), then the Company may, by written notice thereof to such Holder
(a “Suspension Notice”), suspend use of such Registration Statement by such
Holder until the expiration of the Restriction (a “Suspension”). Upon receipt of
a Suspension Notice, such Holder shall suspend all sales and distributions of
Registrable Securities and suspend use of the applicable prospectus and any
issuer free writing prospectuses in connection with all such sales and
distributions. The Company shall promptly notify such Holder upon the
termination of a Suspension.

 

4.7.         Expenses. 

 

(a)          All expenses (other than Selling Expenses) incurred in connection
with registrations, filings, qualifications and distributions of Registrable
Securities pursuant to this ARTICLE 4 including (i) all registration, filing and
qualification fees, (ii) underwriting

 

 

12

 

 

expenses (other than discounts or selling commissions); (iii) printers’ and
accounting fees and disbursements and (v) fees and disbursements of counsel for
the Company, shall be borne and paid by the Company. As used herein, “Selling
Expenses” shall mean all underwriting discounts, selling commissions and stock
transfer taxes attributable to the Holders’ sale of Registrable Securities
pursuant to this Agreement and all fees and disbursements of counsel for any
Holder.

 

(b)          Selling Expenses relating to the offer and sale of Registrable
Securities registered under the Act pursuant to this Agreement , including
without limitation fees and disbursements of counsel to the selling Holders,
shall be borne by the Holders, pro rata in proportion to the number of
Registrable Securities included in such registration for each such Holder;
provided, however, that if any individual Holder retains separate counsel, it
shall be responsible for 100% of the fees and disbursements of that separate
counsel.

 

4.8.         Indemnification.

 

(a)          In the case of each registration effected by the Company pursuant
to Section 4.2 or 4.3, to the extent permitted by law, the Company (in such
capacity, an “indemnifying party”) agrees to indemnify and hold harmless each
Holder, its officers and directors, stockholders, legal counsel, accountants,
and each underwriter within the meaning of Section 15 of the Act for such
Holder, against any and all losses, claims, damages, costs, expenses,
liabilities or actions to which they or any of them may become subject under the
Act or any other statute or common law, including any amount paid in settlement
of any litigation, commenced or threatened, if such settlement is effected with
the written consent of the Company, and to reimburse them for any legal or other
expenses incurred by them in connection with investigating any claims and
defending any actions, insofar as any such losses, claims, damages, liabilities
or actions arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement
relating to the sale of such securities, or any post-effective amendment
thereto, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (ii) any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus, if used prior to the effective
date of such Registration Statement, or contained in the final prospectus or any
free-writing prospectus (as amended or supplemented if the Company shall have
filed with the Commission any amendment thereof or supplement thereto) if used
within the period during which Company is required to keep the Registration
Statement to which such prospectus relates current under Section 4.4 (including
any extensions of such period as provided in Section 4.5), or the omission or
alleged omission to state therein (if so used) a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the indemnification agreement
contained in this Section 4.8(a) shall not (x) apply to such losses, claims,
damages, costs, expenses, liabilities or actions arising out of, or based upon,
any such untrue statement or alleged untrue statement, or any such omission or
alleged omission, if such statement or omission was made in reliance upon and in
conformity with information furnished to the Company by such Holder or
underwriter for use in connection with preparation of the Registration
Statement, any preliminary prospectus, final prospectus contained in the
Registration Statement, any free-writing prospectus, or any amendment or
supplement thereto, or (y) inure to the benefit of any underwriter or any Person
controlling such underwriter, if such

 

13

 

 

underwriter failed to send or give a copy of the final prospectus to the Person
asserting the claim at or prior to the written confirmation of the sale of such
securities to such Person and if the untrue statement or omission concerned had
been corrected in such final prospectus.

 

(b)          In the case of each registration effected by Company pursuant to
Section 4.2 or 4.3 above, each Holder and each underwriter of the securities to
be registered (each such party and such underwriters being referred to
severally, in such capacity, as an “indemnifying party”) shall agree in the same
manner and to the same extent as set forth in Section 4.8(a) to indemnify and
hold harmless the Company, each Person (if any) who controls the Company within
the meaning of Section 15 of the Act, the directors of the Company and those
officers of the Company who shall have signed any such Registration Statement,
with respect to any untrue statement or alleged untrue statement in, or omission
or alleged omission from, such Registration Statement or any post-effective
amendment thereto or any preliminary prospectus or final prospectus or any
free-writing prospectus (as amended or supplemented, if amended or supplemented)
contained in such Registration Statement, if such statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such indemnifying party for use in connection with the preparation of
such Registration Statement or any preliminary prospectus or final prospectus
contained in such Registration Statement, any free-writing prospectus, or any
such amendment or supplement thereto; provided, however, that the obligation to
indemnify shall be several, not joint and several, for each Holder and shall not
exceed an amount equal to the net proceeds (after underwriting fees, commissions
or discounts) actually received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement.

 

(c)          Each indemnified party will, promptly after receipt of written
notice of the commencement of an action against such indemnified party in
respect of which indemnity may be sought under this Section 4.8, notify the
indemnifying party in writing of the commencement thereof. In case any such
action shall be brought against any indemnified party and it shall so notify an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, with the approval of any indemnified parties,
which approval shall not be unreasonably withheld, and to the extent it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party of
its election to so assume the defense thereof, the indemnifying party will not
be liable to such indemnified party under this Section 4.8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation.
Notwithstanding the foregoing, an indemnified party shall have the right to
employ separate counsel (reasonably satisfactory to the indemnifying party) to
participate in the defense thereof, but the costs, fees and expenses of such
counsel shall be the sole expense of such indemnified party unless the named
parties to such action or proceedings include both the indemnifying party and
the indemnified party and the indemnifying party or such indemnified party shall
have been advised by counsel that there are one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case, if the indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
reasonable expense of the indemnifying party, the indemnifying party shall not
have the right to assume the defense of such action or proceeding on behalf of
the indemnified party, as the case may be, it being understood, however,

 

14

 

 

that the indemnifying party shall not, in connection with any such action or
proceeding or separate or substantially similar or related action or proceeding
in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate counsel at any time for the indemnifying party and all indemnified
parties). If the indemnifying party withholds consent to a settlement or
proposed settlement by the indemnified party, it shall acknowledge to the
indemnified party its indemnification obligations hereunder. The indemnity
agreements in this Section 4.8 shall be in addition to any liabilities which the
indemnifying parties may have pursuant to law.

 

(d)          If the indemnification provided for in this Section 4.8 from an
indemnifying party is unavailable to an indemnified party hereunder in respect
to any losses, claims, damages, costs, expenses, liabilities or actions referred
to herein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, costs, expenses, liabilities or
actions in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the statements
or omissions which result in such losses, claims, damages, costs, expenses,
liabilities or actions, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such indemnifying party or
indemnified party and that party’s relative intent, knowledge, access to
information supplied by such indemnifying party or indemnified party and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, costs, expenses,
liabilities and actions referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action, suit, proceeding or claim.

 

4.9.         Delay of Registration. No Shareholder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this ARTICLE 4.

 

4.10.        Preservation of Rights. The Company shall not (a) grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder, or (b) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the Holders in
this Agreement.

 

ARTICLE 5.         CERTAIN AGREEMENTS OF SHAREHOLDERS AND COMPANY

 

5.1.         Negative Covenant regarding Hostile Activity. During the Governance
Restricted Period, each Shareholder shall not, without the prior written consent
of the Board and then only to the extent written consent has been obtained:
directly or indirectly, solicit proxies, become a “participant” in a
“solicitation” (as such terms are defined under Regulation 14A under the
Exchange Act), publicly support, knowingly facilitate, initiate, vote in favor
of or sell or tender into any Change in Control or Change in Control Proposal
that has not been approved by

 

15

 

 

a majority of the Board or by Independent Director Approval; provided, however,
that nothing in this Agreement is intended to restrict the rights or actions of
the Shareholder Designees in their capacity as directors of the Company,
including their participation in discussions with other members of the Board,
any committee thereof, or Company management, or their decisions to vote as
directors in favor of or against a Change in Control Proposal or any other
Company action.

 

5.2.          Voting Agreement. During the Governance Restricted Period, each
Shareholder shall cause each share of Shareholder Common Stock owned by such
Shareholder to be voted in accordance with the recommendation of the Board set
forth in each proxy statement of the Company with regard to persons nominated to
serve as members of the Board in such proxy statement and for the election of no
other Person; provided, however, that the Shareholders shall not be required to
vote in favor of any Board nominees if the seating of such nominees would
preclude the election or appointment of the Shareholder Designees as
contemplated in Article 6.

 

5.3.          Independent Director Approval. Notwithstanding anything to the
contrary set forth in this Agreement, each Shareholder may publicly support,
vote in favor of, approve and tender into any transaction to the extent such
transaction has received Independent Director Approval.

 

5.4.          Acquisitions, Transfers and Votes in Contravention of Agreement.
Without limiting any remedies that the Company may be entitled to:

 

 (a)          any Equity Securities acquired or transferred by a Shareholder in
contravention of this Agreement may not be voted on any matter on which
shareholders of the Company are entitled to vote, any attempt to vote such
Equity Securities shall be a breach of this Agreement and the Company shall not
be required to count any such votes, if cast, in determining the result of
shareholder voting on any matter; and

 

 (b)          the Company shall not be required to count, in determining the
result of shareholder voting on any matter, any vote of an Equity Security
Beneficially Owned by a Shareholder in contravention of this Agreement.

 

5.5.          Placement of Legends and Entry of Stop Transfer Orders.

 

 (a)          The Shareholders agree:

 

(i)          that each book entry position evidencing the shares of Shareholder
Common Stock shall bear the following legend:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAW AND ARE SUBJECT TO
THE RESTRICTIONS ON DISPOSITION SET FORTH IN AND TO THE OTHER PROVISIONS OF A
SHAREHOLDER AGREEMENT, DATED AUGUST 1, 2019, BETWEEN QUAKER CHEMICAL CORPORATION
AND THE

 

16

 

 

OTHER SIGNATORIES THERETO. COPIES OF SUCH AGREEMENT ARE ON FILE AT THE OFFICE OF
QUAKER CHEMICAL CORPORATION.”;

 

and such additional legends designed to ensure compliance with federal and state
laws as counsel for the Company may reasonably request; and

 

(ii)         to the entry of stop transfer orders with the transfer agents of
any shares of Shareholder Common Stock against the transfer of any shares of
Shareholder Common Stock, except in compliance with this Agreement.

 

(b)          The Company agrees that it will, upon receipt of an opinion from
counsel reasonably satisfactory to the Company and the applicable Shareholder
that it is appropriate to do, instruct the transfer agents of any shares of
Shareholder Common Stock to remove legends provided for in Section 5.5(a) and
withdraw the stop transfer orders provided for in Section 5.5(b) with respect to
such shares of Shareholder Common Stock, (i) to the extent shares of Shareholder
Common Stock are sold or otherwise disposed of in accordance with this Agreement
and (ii) upon termination of this Agreement.

 

5.6.         Rule 144 Compliance. With a view to making available to the
Shareholders the benefits of Rule 144 under the Act (“Rule 144”) and any other
rule or regulation of the Commission that may at any time permit a shareholder
to sell securities of the Company to the public without registration, the
Company shall during the term of this Agreement:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          use commercially reasonable efforts to file with the Commission all
reports and other documents required of the Company under the Act and the
Exchange Act; and

 

(c)          furnish to the Direct Shareholder and any other Shareholder or any
of their respective Affiliates who hold Registrable Securities (so long as the
Direct Shareholder or such Shareholder or Affiliate owns Registrable
Securities), promptly upon written request, a written statement by the Company
as to its compliance with the reporting requirements of Rule 144 and of the Act
and the Exchange Act.

 

5.7.         Transactions Approved by Independent Directors. Notwithstanding any
restrictions contained herein, or in any other agreement between the Company and
any Shareholder, any Shareholder may sell into any transaction that has received
Independent Director Approval.

 

ARTICLE 6.         BOARD OF DIRECTORS

 

6.1.         Appointment of Directors. The parties acknowledge that the Board
has appointed the three individuals designated by the Direct Shareholder under
the Purchase Agreement (who meet the qualifications identified in Section
6.3(a)) to fill the Board Vacancies,

 

17

 

 

with each to serve on a different class of the Board, and that at least one of
such Shareholder Designees has been appointed to the Board’s audit committee,
compensation/management development committee, executive committee, and
governance committee.

 

6.2.         Vacancies. In the event of the death, resignation, retirement,
disqualification or removal from office of any Shareholder Designee for any
reason, the Shareholders shall have the right, subject to Section 6.3, to
designate a replacement for such Shareholder Designee who satisfies the
requirements of Sections 6.3(a)(i)-(iii) to fill such vacancy, and the Company
shall use reasonable best efforts to cause the Board, subject to the directors’
fiduciary duties, to approve and appoint such replacement.

 

6.3.         Board and Committee Representation.

 

 (a)          Subject to Section 6.3(d), the Shareholders shall have the right
to nominate a number of individuals for election to the Board at the annual
meetings of the Company’s shareholders so as to provide the Shareholders with
that percentage representation on the Board (based on the size of the Board at
the relevant time of determination) as set forth below, provided that each such
nominee is then (i) qualified to serve as a member of the Board pursuant to the
Company’s corporate governance policies, the requirements of the Principal
Trading Market and applicable Law, in each case, as in effect at the applicable
time and (ii) willing to serve as a member of the Board and to comply with the
Company’s corporate governance policies, the requirements of the Principal
Trading Market and applicable Law (including, without limitation, by filing any
necessary or advisable reports with, or providing information to, the
Commission).  Subject to the foregoing but notwithstanding the immediately
following sentence, any such nominee may be an Affiliate of a Shareholder (other
than an officer or employee of a Shareholder or an Affiliate of a Shareholder). 
In addition, any such person shall not be eligible for nomination for election
if he or she shall have been determined, by a majority of the Independent
Directors, to be an employee, officer, director or Affiliate of, or a
consultant, representative, independent contractor or agent for, directly or
indirectly, a Person that is a competitor of the Company.  Each Shareholder
Designee shall serve on a different class of the Board. For purposes of this
Section 6.3, the Shareholders shall have the right to nominate: three
individuals for election to the Board for so long as their aggregate Percentage
Ownership as of the record date for such meeting exceeds 19%; two individuals
for so long as such percentage exceeds 14%,  and one individual for so long as
such percentage exceeds 10%; provided that if the Company and the Sellers’
Representative (as defined in the Purchase Agreement) mutually agree pursuant to
the Purchase Agreement to set the size of the Board at nine directors, then the
parties shall mutually agree on different Percentage Ownership percentages than
those set forth in this sentence. For the avoidance of doubt, subject to the
Shareholders’ rights pursuant to Section 6.3(a), the Company may set the size of
the Board.

 

 (b)          The Company shall use reasonable best efforts to cause each member
of the Board to, subject to their fiduciary duties, recommend, in each proxy
statement of the Company that sets forth nominees for election to the Board,
that the shareholders of the Company vote in favor of the election to the Board
of any individuals designated for nomination by the Shareholders pursuant to
this Article 6.  If a designated individual nominated by the Shareholders is not
elected to the Board by the shareholders of the Company, the Company shall

 

18

 

 

use reasonable best efforts to cause the Board, subject to the directors’
fiduciary duties, to appoint a replacement designated by the Shareholders to
serve instead of such individual.

 

(c)          For so long as any Shareholder Designee is on the Board a
Shareholder Designee shall have the right to be a member of each committee of
the Board on which he or she is qualified to serve as a member of the committee
pursuant to the requirements of the Principal Trading Market, applicable Law and
the Company’s corporate governance policies, in each case, as in effect at the
applicable time.

 

(d)          In the event that, at any time, the number of Shareholder Designees
exceeds the number of individuals that the Shareholders are entitled to nominate
for election to the Board pursuant to Section 6.3(a), the Shareholders shall
cause all Shareholder Designees in excess of such number to immediately resign
from the Board (and all committees thereof) so that the number of Shareholder
Designees does not exceed the number of individuals that the Shareholders are
entitled to nominate for election to the Board pursuant to Section 6.3(a).  In
the event that, at any time, the Percentage Ownership of the Shareholders is
less than 10%, the Shareholders shall cause all Shareholder Designees to
immediately resign from the Board (and from all committees thereof) and the
Shareholders shall have no right to nominate under this Agreement any
representative for election to the Board (and the Company shall have no
obligation with respect to any representative of the Shareholders being
nominated to the Board).  The Company acknowledges that a Shareholder Designee
is eligible to be elected as lead independent director by the Independent
Directors, provided that he or she satisfies the applicable requirements of such
position of Law, and of the Principal Trading Market.

 

6.4.          Removal. Nothing in this Agreement shall be construed to impair
the rights that the shareholders of the Company may have to remove any member of
the Board with or without cause.

 

ARTICLE 7.          No prior ownership

 

7.1.          No Prior Ownership. The Shareholders jointly and severally
represent and warrant to the Company that, as of the date hereof, the only
Equity Securities or other securities (including convertible securities) of the
Company owned or Beneficially Owned by any Shareholder is the Shareholder Common
Stock.

 

ARTICLE 8.          TERMINATION

 

8.1.          Termination. This Agreement shall terminate and be of no further
force and effect upon the written agreement of the Company and the Shareholders;
provided that, each covenant and restriction shall terminate on the termination
date specified within such covenant or restriction, if any; provided further,
that such termination shall not release any party of any liability for any
breach of this Agreement occurring prior to such termination.

 

ARTICLE 9.          MISCELLANEOUS

 

9.1.          Specific Enforcement. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition

 

19

 

 

to any other remedy to which they are entitled at law or in equity. The parties
further agree that no party hereto shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 9.1, and each party hereto irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

 

9.2.          Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9.3.          Assignment; Successors. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. None of the parties may assign its rights or obligations
hereunder without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed; provided, however, that if a
Shareholder transfers any shares of the Company to an Affiliate pursuant to
Section 2.2(c) or Section 2.3(a), and such Affiliate agrees in writing to be
bound by all of the obligations of such transferring Shareholder hereunder, then
no such consent shall be required and the rights of the Shareholder under this
Agreement in respect of the transferred shares shall be assigned to the
Affiliate transferee. No assignment shall relieve the assigning party of any of
its obligations hereunder.

 

9.4.          Amendments. This Agreement may only be amended, modified or
supplemented (and any right hereunder extended or waived) by the parties hereto
by an agreement in writing signed by all parties.

 

9.5.          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.5):

 

To the Company: Quaker Chemical Corporation   One Quaker Park   901 E. Hector
Street   Conshohocken, PA 19428-2380   Facsimile: (610) 832-4496   E-mail:
traubr@quakerchem.com   Attention: Robert T. Traub

 

20

 

 

With a copy to: Drinker, Biddle & Reath LLP   One Logan Square   Suite 2000  
Philadelphia, Pennsylvania 19103   Facsimile: (215) 988-2757   E-mail:
Douglas.Raymond@dbr.com   Attention: F. Douglas Raymond, III

 

To any Shareholder: Gulf Hungary Holding Korlátolt Felelősségű Társaság   BAH
Center   2 Furj Street   1124 Budapest, Hungary   Telephone: +36-20/940-2900  
Attention: Judit Rozsa

 

With a copy (which shall not constitute notice) to:   Mayer Brown LLP   1221
Avenue of the Americas   New York, New York 10020   Facsimile: (212) 849-5914  
E-mail: rwheeler@mayerbrown.com   Attention: Reb D. Wheeler

  

9.6.          Attorneys’ Fees. If any action or proceeding shall be commenced to
enforce this Agreement or any right arising in connection with this Agreement,
the prevailing party in such action or proceeding shall be entitled to recover
from the other party the reasonable attorneys’ fees, costs and expenses incurred
by such prevailing party in connection with such action or proceeding.

 

9.7.          Integration. This Agreement and the other Transaction Documents to
which the parties hereto are parties constitute the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 

9.8.          Waivers. No failure or delay on the part of either party in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

21

 

 

9.9.          Governing Law.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Pennsylvania without giving effect
to any choice or conflict of law provision or rule (whether of the Commonwealth
of Pennsylvania or any other jurisdiction).

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA IN EACH CASE
LOCATED IN THE CITY OF PHILADELPHIA AND COUNTY OF PHILADELPHIA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.9(c).

 

9.10.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

22

 

 

9.11.         Cooperation. The parties hereto shall each perform such acts,
execute and deliver such instruments and documents, and do all such other things
as may be reasonably necessary to accomplish the transactions contemplated in
this Agreement.

 

9.12.         Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

23

 



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed on
the date first above written.

 

  COMPANY       QUAKER CHEMICAL CORPORATION         By: /s/ Robert T. Traub  
Name: Robert T. Traub   Title: Vice President, General Counsel and Corporate
Secretary

 

[Shareholder Agreement Signature Page]

 

 

 

 

  Gulf Hungary Holding Korlátolt Felelősségű Társaság         By: /s/ Rozsa
Judit   Name: Rozsa Judit   Title: Managing Director 1         By: /s/ Michael
Kelleher   Name: Michael Kelleher   Title: Director

 

[Shareholder Agreement Signature Page]

 

 

 

 

  GOCL Corporation Limited         By: /s/ Subhas Pramanik   Name: Subhas
Pramanik   Title: Managing Director

 

[Shareholder Agreement Signature Page]

 

 

 

 

  gulf oil international, LtD.         By: /s/ Benjamin Booker   Name: Benjamin
Booker   Title: Director

 

[Shareholder Agreement Signature Page]

 



 

